Citation Nr: 1001788	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 
1971.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred due to or aggravated by active service caused, or 
contributed substantially or materially to cause, that death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the context of a claim for service 
connection for the cause of death, section 5103(a) notice 
must include: (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of death based on a previously service- connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of death based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  If the Court determines that a 
notice error has been committed, the Court must take due 
account of the rule of prejudicial error.  See Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004).  In the 
context of a § 5103(a) notice error, such error is "presumed 
prejudicial, requiring reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).

In the current case, the appellant was provided notice of the 
VCAA in August 2004, prior to the initial adjudication of her 
claim in the September 2004 rating decision at issue.  
However, as this letter was sent to the appellant prior to 
the ruling in Hupp, it failed to satisfy the three 
requirements for VCAA notice in the context of a claim for 
service connection for the cause of death benefits, as 
outlined in that decision.  See Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The appellant has not been provided 
an additional VCAA letter since the Court issued its ruling 
in Hupp.  

As for the claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318, the record shows that this issue was 
included in the March 2005 Statement of the Case.  
Unfortunately, this did not include the pertinent laws and 
regulations pertaining to claims under 38 U.S.C.A. § 1318, 
which include 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009) that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
Veteran's death, as outlined by the Court 
in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

2.  After completion of the above actions, 
VA should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, then she and 
her representative should be provided with 
a Supplemental Statement of the Case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  The Supplemental 
Statement of the Case should include the 
laws and regulations pertinent to DIC 
claims, including 38 U.S.C.A. § 1318 (West 
2002) and 38 C.F.R. § 3.22 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


